Citation Nr: 0937157	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  08-11 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for multiple sclerosis 
claimed as brain lesions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Mother, Aunt


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1986 to June 1989 
with additional time in the Air National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

The Veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Albuquerque in December 
2008 to present testimony on the issue on appeal.  The 
hearing transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for 
multiple sclerosis claimed as brain lesions.  The Veteran 
contends that her multiple sclerosis was caused by her 
military service.  The Veteran stated that while patrolling 
the Texas border from 1989 through 1991 she encountered 
elicit drugs and participated in the disposal of these drugs 
by burning them.  She claims that the fumes from these events 
caused her multiple sclerosis.

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated while 
performing, active duty or active duty for training 
(ACDUTRA).  With respect to time periods of inactive duty 
training (INACDUTRA), service connection may only be granted 
for injury (and not disease) so incurred or aggravated. 38 
U.S.C.A. §§ 101(24), 106, 1131 (West 2002 & Supp. 2009).  The 
Veteran was participating in a period of ACDUTRA during the 
hospitalization in June 1990. 

The Board acknowledges that, to date, VA has neither afforded 
the Veteran an examination nor solicited a medical opinion as 
to the onset or etiology of his diabetes mellitus.  Under 38 
U.S.C.A. § 5103A(d)(2), VA must provide a medical examination 
and/or obtain a medical opinion when there is:  (1) competent 
evidence that the Veteran has a current disability (or 
persistent or recurrent symptoms of a disability); (2) 
evidence establishing that he suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period; (3) an indication the 
current disability or symptoms may be associated with 
service; and (4) there is not sufficient medical evidence to 
make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was diagnosed with possible multiple sclerosis in 
July 2003 and began receiving treatment for the disease 
shortly thereafter.  This was approximately eight years after 
she left the Air National Guard.  She submitted a letter from 
her neurologist dated in January 2009 stating that it was at 
least as likely as not that the Veteran's initial 
manifestation of multiple sclerosis occurred in 1990 or 1991 
when she was hospitalized following an episode of syncope 
versus seizure.  Service treatment records indicate that the 
Veteran was hospitalized in June 1990 for a syncopal episode.  

There is evidence that the Veteran may have experienced 
symptoms of multiple sclerosis near the seven year 
presumptive period.  38 C.F.R. § 3.307 (requiring a 
manifestation of symptoms to a severity of 10 percent within 
seven years of service to grant presumptive service 
connection for multiple sclerosis).

The provisions of 38 U.S.C.A. § 1112(a)(1) and 38 C.F.R. §§ 
3.307(a)(3) and 3.309(a) require only that a disease 
"manifest" within a specified time period, not that it be 
"diagnosed" during that time.  In Traut v. Brown, 6 Vet. 
App. 495 (1994), the Court found that a diagnosis of multiple 
sclerosis after the 7 year presumptive period warranted the 
granting of service connection where there was evidence of 
symptoms within 7 years after service and a subsequent 
medical opinion attributed these symptoms to multiple 
sclerosis.  

A medical opinion is necessary to establish whether the 
Veteran experienced symptoms attributable to multiple 
sclerosis during a period of ACDUTRA or other active service 
or during the presumptive period and whether the Veteran's 
multiple sclerosis manifested as a result of her service.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset, and etiology of 
multiple sclerosis.  The claims folder 
should be made available to and reviewed 
by the examiner.  All indicated studies 
should be performed, and all findings 
should be reported in detail.   
 
The examiner should opine as to whether it 
is at least as likely as not that the 
Veteran's multiple sclerosis is related to 
or had its onset in service, during a 
period of ACDUTRA, was permanently 
aggravated by a period of ACDUTRA, or 
manifested within seven years of service.  
The examiner should comment on the Veteran 
and treating physicians' reports regarding 
the onset of multiple sclerosis.  The 
examiner should pay particular attention 
to whether the Veteran displayed any 
possible symptoms of multiple sclerosis 
during service, including her 
hospitalization in 1990, and the seven 
year period following service.  The 
rationale for all opinions expressed 
should be provided in a legible report. 

2.  Thereafter, the AMC should 
readjudicate the Veteran's claim. If the 
benefit sought on appeal remains denied, 
the appellant should be provided a 
supplemental statement of the case and an 
appropriate period of time to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




